[Cite as Oehler v. Ohio Dept. of Transp., 2011-Ohio-5550.]



                                       Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




RYAN OEHLER,                                                 Case No. 2011-04100-AD

       Plaintiff,

       v.                                                    Acting Clerk Daniel R. Borchert

OHIO DEPARTMENT OF TRANSPORTATION,

       Defendant.                                            MEMORANDUM DECISION




        {¶ 1} Plaintiff, Ryan Oehler, filed a complaint against defendant, Department of

Transportation (ODOT), alleging that he suffered tire and rim damage to his 2009 Ford

Fusion as a proximate result of negligence on the part of ODOT in maintaining a

hazardous condition on State Route 43. Plaintiff stated that he “struck a large pothole in

the roadway. I was unable to avoid this hole because of oncoming traffic.” Plaintiff

recalled that the incident occurred on March 5, 2011 at approximately 9:30 p.m. Plaintiff

seeks damages in the amount of $331.14, the cost of replacement parts and related

repair costs. The filing fee was paid.

        {¶ 2} Defendant filed an investigation report requesting that plaintiff’s claim be

dismissed due to the fact that the Village of Richmond and not ODOT bears the

maintenance responsibility for SR 43 where plaintiff’s incident occurred. In support of

the request to dismiss, ODOT stated that, “[d]efendant’s investigation indicates that the

location of Plaintiff’s incident would be within the municipal boundary of the Village of
Richmond (See Exhibit A).” Defendant asserted that, “[a]s such this section of roadway

is not within the maintenance jurisdiction of the defendant.” Consequently, defendant

contended that the Village of Richmond is the proper party defendant to plaintiff’s

action. The site of the damage-causing incident was located in the Village of Richmond.

       {¶ 3} Plaintiff did not file a response.

       {¶ 4} R.C. 2743.01(A) provides:

       {¶ 5} “(A) ‘State’ means the state of Ohio, including, but not limited to, the

general assembly, the supreme court, the offices of all elected state officers, and all

departments,    boards,    offices,   commissions,    agencies,    institutions,    and   other

instrumentalities of the state. ‘State’ does not include political subdivisions.”

       {¶ 6} R.C. 2743.02(A)(1) states in pertinent part:

       {¶ 7} “(A)(1) The state hereby waives its immunity from liability, except as

provided for the office of the state fire marshal in division (G)(1) of section 9.60 and

division (B) of section 3737.221 of the Revised Code and subject to division (H) of this

section, and consents to be sued, and have its liability determined, in the court of claims

created in this chapter in accordance with the same rules of law applicable to suits

between private parties, except that the determination of liability is subject to the

limitations set forth in this chapter and, in the case of state universities or colleges, in

section 3345.40 of the Revised Code, and except as provided in division (A)(2) or (3) of

this section. To the extent that the state has previously consented to be sued, this

chapter has no applicability.”

       {¶ 8} Ohio Revised Code Section 5501.31 in pertinent part states:

       “Except in the case of maintaining, repairing, erecting traffic signs on, or

       pavement marking of state highways within villages, which is mandatory as
      required by section 5521.01 of the Revised Code, and except as provided in

      section 5501.49 of the Revised Code, no duty of constructing, reconstructing,

      widening, resurfacing, maintaining, or repairing state highways within municipal

      corporations, or the bridges and culverts thereon, shall attach to or rest upon the

      director, but he may construct, reconstruct, widen, resurface, maintain, and repair

      the same with or without the cooperation of any municipal corporation, or with or

      without the cooperation of boards of county commissioners upon each municipal

      corporation consenting thereto.”

      {¶ 9} The site of the damage-causing incident was not the maintenance

jurisdiction of defendant. Consequently, plaintiff’s case must be dismissed. See Sandu

v. Ohio Dept. of Transp., Ct. of Cl. No. 2008-02606-AD, 2008-Ohio-6858, Gerzina v.

Ohio Dept. of Transp., Ct. of Cl. No. 2010-09809-AD, 2011-Ohio-1952.




                              Court of Claims of Ohio
                                                                     The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




RYAN OEHLER,                                            Case No. 2011-04100-AD

        Plaintiff,

        v.                                              Acting Clerk Daniel R. Borchert

OHIO DEPARTMENT OF TRANSPORTATION,

        Defendant.                                      ENTRY OF ADMINISTRATIVE
                                                        DETERMINATION



        Having considered all the evidence in the claim file and, for the reasons set forth

in the memorandum decision filed concurrently herewith, plaintiff’s claim is DISMISSED.

Court costs are assessed against plaintiff.




                                                 ________________________________
                                                 DANIEL R. BORCHERT
                                                 Acting Clerk

Entry cc:

Ryan Oehler                                      Jerry Wray, Director
1424 Echo Street                                 Department of Transportation
Canton, Ohio 44721                               1980 West Broad Street
                                                 Columbus, Ohio 43223




7/6
Filed 7/19/11
Sent to S.C. reporter 10/27/11